Title: To James Madison from Albert Gallatin, 12 July 1801
From: Gallatin, Albert
To: Madison, James


Sir
Treasury Department 12th July 18⟨01⟩
The abuse complained of by the Collector of Norfolk in the enclosed letter, which I have the honor to return, may be corrected by an altera⟨tion⟩ in the circular instructions to Collectors dated July ⟨19,⟩ 1796, a copy of which is also enclosed. This alterat⟨ion⟩ must however be made by order of the President. For the law having not ascertained what proof of citizenship should be necessary, it was by his directi⟨on⟩ that the enclosed instructions were communic⟨a⟩ted.
The instructions having confined the proof of Natur⟨alization⟩ to copy of a record & admitting the affidavit of on⟨e witness?⟩ to prove citizenship by birth or residence in 1783, it is much more easy for an alien seaman to obtain a protection as a natural born than as a naturalized citizen. Perhaps the collectors might be instructed generally not to grant certificates unless they have received satisfactory pro⟨of⟩ of the birth when citizenship is claimed on that ground.
As the subject is connected with great national questions, I presume, however, that it is not intended that any alteration be made until the whole subject shall have been investigated, & the ground intended to be insisted upon in relation to impressments shall have been precisely ascertained. I have the honor to be with the highest respect Sir Your most obt. Servt.
Albert Gallatin
 

   
   RC and enclosure (DLC: Gallatin Papers). Date of RC determined by Wagner’s docket.



   
   Letter not found.



   
   The enclosed printed circular letter of 19 July 1796 from the Treasury Department to collectors of customs listed the grounds for claims to U.S. citizenship: by birth or settlement within the country as of 3 Sept. 1783, by state and federal naturalization procedures, or by parentage. It further outlined the necessary proofs for each category.


